DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 12, 2019 has been entered.

Acknowledgements 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending. 
Claims 1-7 have been previously withdrawn.
Claims 16-20 are canceled.
Claims 8-15 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case,  Claims 7-15 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 8-15 recite series of steps for managing and distributing messages/notifications between people, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing personal behavior or relationships or interactions between people 
The limitations that set forth the abstract idea are:
at least one memory device including a token data structure, the token data structure including: 
a parent token specific to  a single payment account, 
a child token Application No: 15/075,612Page 3 of 12Amendment B and Response to Final Office Action specific to  said single payment account, an association between the parent token and the child token, and 
at least one notification rule associated with the parent token, the at least one notification rule indicating a content of a notification
[…] 
identify a transaction to said single payment account initiated with the child token, based on an authorization message for the transaction including the child token; 
identify, in the token data structure, the parent token associated with the child token based on the association between the parent token and the child token; 
identify a communication device of a member associated with the parent token, based on a payment device identifier included in the token data structure and associated with the parent token; and 
transmit the notification to the identified communication device, in response to the identified transaction, when the parent token is enrolled to receive notifications for transactions initiated by the child token and based on the at least one notification rule associated with the parent token in the token data structure. 

The Examiner further notes the noted above functions or steps can be performed mental or manually (using a pen/paper) without the use of a machine. These functions include: creating a data structure which links accounts, devices and notification rules,  identify a transaction associated with a specific account, identify a device that is associated with the account and transmit a notification to the identified device according to the notification rule. 
 
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a processor in communication with the at least one memory device.
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The a processor is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of creating a data structure which links accounts, devices and notification rules,  identify a transaction associated with a specific account, identify a device that is associated with the account and transmit a notification to the identified device according to the notification rule. Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere 

The dependent claims further recite generic computer functions that do not integrate the abstract idea into a practical application. These functions include:
deliver notification according to a preferred method of delivery, the notification including preselected data, 
deliver the notification in real time,
deliver notification when the transaction meets the predetermined transaction threshold and/or the merchant category,
transmit a report involving the transaction account, 
receiving account data (parent token, child token) 

Accordingly, claims 8-15 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al (US 20130018792 A1) (“Casey”) in view of Aigner et al (US 20150215309 A1) (“Aigner”). 

As per claim 8, Casey discloses: 
at least one memory device including a token data structure, the token data structure including: a parent token (parent account) specific to a single payment account, a child token  (e.g. subsidiary account) specific to Application No: 15/075,612Page 3 of 17Amendment A and Response to Non-Final Office Action said single payment account, an association between the parent token and the child token, and at least one notification rule associated with the parent token (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5); the at least one notification rule indicating a content of a notification (approve, decline, threshold) ((¶ [0074]) and 
a processor in communication with the at least one memory device (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5);  the processor configured to: 
identify a transaction to said single payment account initiated with the child token based on an authorization message for the transaction including the child token (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5); and
identify, in the token data structure, the parent token as associated with the child token based on the association between the parent token and the child token (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5); and 
identify a communication device (e.g. electronic device 10) […] associated with the parent token based on a payment device identifier included in the token data structure and associated with the parent token (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5); and 
transmit the notification (notification or authorization request) to the identified communication device (e.g. electronic device 10), in response to the identified transaction (¶ [[0074], [0092]; figs, 7A & 10).  
when the parent token is enrolled to receive notifications for transactions initiated by the child token and based on the at least one notification rule  (e.g. threshold) associated with the parent token in the token data structure (¶¶ [0068], [0074], [0076]).

Casey does not expressly identify a communication device of a member associated with the parent token 

Aigner, however, clearly discloses identify a communication device of a member associated with the parent token (¶ [0065]; fig. 1 & related text). 

It would have been obvious to a person of ordinary skill in the art to modify Casey’s teaching to include the function of identifying a device from among a plurality of devices, as disclosed by Aigner, to ensure that authorization requests are sent to the right device thereby preventing fraudulent transactions.  



The examiner further notes that the following limitations have been considered but are given less patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to receive notifications for transactions initiated by the child token…as recited by at least claim 8.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

As per claim 9, Casey/ Aigner discloses as shown above. 
Casey further discloses  wherein the at least one notification rule includes a preferred method of delivery of the notification to the communication device of the member associated with the parent token; and wherein the processor is configured to transmit the notification as defined by the preferred method of delivery (suitable network, email, text message…etc) (¶¶ [0034] [0064]).

As per claim 10, Casey/ Aigner discloses as shown above. 
Casey further discloses wherein the notification includes a transaction notification; and wherein the processor is configured to transmit the notification in near real time (¶ [0068]). 

As per claim 11, Casey/ Aigner discloses as shown above. 
Casey further discloses wherein the at least one notification rule defines a content of the notification to include a designation associated with the child token, an amount of said transaction, and a name of a merchant involved in said transaction (¶ [0073]).

As per claim 12, Casey/ Aigner discloses as shown above. 
Casey further discloses wherein the at least one notification rule further defines a transaction amount threshold; and wherein the processor is configured to transmit the notification to the communication device only when the amount of said transaction exceeds the transaction amount threshold (¶ [0073]).

As per claim 13, Casey/ Aigner discloses as shown above. 
Casey further discloses wherein the at least one notification rule further defines a merchant category criteria for said transaction; and wherein the processor is configured to transmit the notification to the communication device only when said transaction involves a merchant that satisfies the merchant category criteria (¶ [0073]).

As per claim 14, Casey/ Aigner discloses as shown above. 
Casey further discloses wherein the processor is further configured to: access transaction data for a defined interval, for the single payment account, in response to a report notification request from the member associated with the parent token; and 

As per claim 15, Casey/ Aigner discloses as shown above. 
Casey further discloses wherein the processor is further configured to: receive a notification enrollment message including an identifier associated with the child token and an identifier associated with the parent token; and update notification enrollment data for the parent token to receive notifications associated with the transactions of the child token (¶ [0061]; fig. 3 & related text). 

Response to Arguments
Applicant’s arguments with respect to at least claim 8 have been considered but are not persuasive. 

Claim Rejection under 35 U.S.C. § 101
Applicants argue (page 6-7): 
What’s more, the claims allow for the parent member(s) to generally tailor the notifications so that the parent member(s) is/are able to specifically review
and/or audit transaction behaviors of the other members, and then take action, if necessary, while still allowing use of the one payment account by the other members. Surely this ability to extend use of a common payment account to multiple members, through non-conventional use of tokens, while also ensuring safe and secure and appropriate use of the account in the manner recited, provides an improvement in the field of commerce and fintech. See, MPEP § 2106.04(a)(1) (claims directed to improvements in technology are not abstract); MPEP §2106.04(a)(II) (claims directed to improvement of an associated process are not abstract).



The Examiner, however, respectfully disagrees. The Examiner notes that the claim does not give details reflect regarding “the parent member(s) to generally tailor the notifications so that the parent member(s) is/are able to specifically review and/or audit transaction behaviors of the other members, and then take action, if necessary, while still allowing use of the one payment account by the other members.”
The claims simply recite generic computer functions of creating a data structure which links accounts, devices and notification rules,  identify a transaction associated with a specific account, identify a device that is associated with the account and transmit a notification to the identified device according to the notification rule. Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 
Furthermore, the additional claimed element, processor, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 

Applicants argue (page 6-7): 
For instance, Claim 8 recites the combination of additional features of the processor configured to: identify a transaction to the single payment account as initiated by a child token; identify (in a token data structure) the parent token associated with the child token; identify a communication device of a member associated with the parent token based on a payment device identifier included in the token data structure and associated with the parent token; and then transmit a notification to the identified communication device, automatically in response to the identified transaction, based on at least one notification rule associated with the parent token in the token data structure. These additional features recite a specific manner of automatically generating and transmitting notifications to parent devices, based specifically on usage of the particular child tokens in the transactions, which together provide a specific improvement over prior systems (in that a single member can manage a payment account to which multiple 


The Examiner, however, respectfully disagrees.
The Examiner notes that the act of identifying a device associated with an account and from a database structure is a manual process that can be performed mentally or using a pen/paper without the use of a machine. 
The a processor is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of creating a data structure which links accounts, devices and notification rules,  identify a transaction associated with a specific account, identify a device that is associated with the account and transmit a notification to the identified device according to the notification rule. Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 


Applicants argue (page 6-7): 



The Examiner, however, respectfully disagrees.
The Examiner is not persuaded that the claims here are like those at issue in Bascom Holdings.  Unlike the situation in Bascom Holdings, Applicants do not identify any problem particular to remote content filtering in a computer network that claim 8, for example, allegedly overcomes.  
Instead, the Examiner determines, based on the current record, that claim 8 uses a processor as a tool to implement/automate the functions such as Identifying a transaction, identifying parent account associated with a child account and transmitting a notification message.  





Claim Rejection under 35 U.S.C. § 103

Applicants argue (page 11): 
In contrast, Casey merely describes two separate accounts including a primary financial account and a subsidiary financial account. Specifically, the “subsidiary financial account may be associated with or linked to a primary financial account.” See, fJ[0031, emphasis added. Then, in connection with a transaction to the subsidiary financial account, subsidiary account information is received by the merchant 168 (from a device 10) and transmitted to the merchant bank 170. The subsidiary account information is then transmitted from the merchant bank 170 to a card associated server 172 and on to a issuing bank 174. When deciding to authorize the transaction, the issuing bank 174 employs “one or more financial transaction rules” which may “require that the parent provide an authorization to the issuing bank 174 before the transaction 162 may be approved.” See, ^OObd. When authorized, it is the subsidiary financial account that is charged and not the primary financial account. See, e.g., c][0068, etc.

It is clear therefore that there is no single payment account in Casey, which is associated with both a parent token and a child token. Rather, Casey discloses different accounts, where funds are drawn from one subsidiary account to pay for certain transactions and another,

The Examiner, however, respectfully disagrees. 
Casey discloses that the subsidiary financial account is linked to the primary financial account. The subsidiary financial account may be associated with or linked to a primary financial account, wherein the primary financial account is ultimately responsible for purchases made using the subsidiary account (¶ [0031]).
The subsidiary financial account is created by the parent user and not an issuing bank (¶ [0061]). Fig. 5 also shows the addition of a subsidiary card (item 116) from the parent’s credit card  (chase Visa Card). 

Therefore, the subsidiary account is linked to the primary credit card, which is a single payment account. 
Casey discloses in at lease ¶ [0066]: 
[0066] Referring now to FIG. 5, a plurality of screen images depicting how the financial account management 34 may be updated to reflect a purchase made by the subsidiary account holder 164 is illustrated. For example, referring again to the screen 90 in FIG. 5, the balance 104 associated with the primary credit card account 102 may be updated to reflect the purchase of the merchandise 166 by the subsidiary account holder, as discussed above in FIG. 4. The screen 90 may also notify the parent user that an electronic message pertaining to the parent account 102 has been received. By selecting the parent account 102 from the screen 90, the parent user may access the screen 110. From the screen 110, the parent user may select the graphical button 114 to access the screen 152, as discussed above. As shown in the updated screen 152, the statement summary 154 for the parent account 102 is updated to reflect the current balance 104, which may be increased based upon the purchase of the merchandise 166 in FIG. 4 by the subsidiary account holder 164. The screen 152 may also indicate an updated balance 156 for the subsidiary credit card account 155.

Therefore, Casey meets the claim limitations as claimed. 

Applicants argue (page 11): 
it remains that the term “token” is not used in Casey at all, because Casey utilizes two different accounts instead of different tokens for the same account. Thus, the recited features (in Claim 8) of the parent token and the child token being specific to the same, single payment account are not provided in Casey. Again, using two separate accounts to process a transaction is not the same as using a SINGLE account with two different tokens specific thereto.

The Examiner, however, respectfully disagrees. 
The Examiner notes that the term token is a broad term. A token could be interpreted to an account number. 
Casey discloses that the subsidiary financial account is linked to the primary financial account. The subsidiary financial account may be associated with or linked to a wherein the primary financial account is ultimately responsible for purchases made using the subsidiary account (¶ [0031]).

Casey discloses in at lease ¶ [0066]: 
[0066] Referring now to FIG. 5, a plurality of screen images depicting how the financial account management 34 may be updated to reflect a purchase made by the subsidiary account holder 164 is illustrated. For example, referring again to the screen 90 in FIG. 5, the balance 104 associated with the primary credit card account 102 may be updated to reflect the purchase of the merchandise 166 by the subsidiary account holder, as discussed above in FIG. 4. The screen 90 may also notify the parent user that an electronic message pertaining to the parent account 102 has been received. By selecting the parent account 102 from the screen 90, the parent user may access the screen 110. From the screen 110, the parent user may select the graphical button 114 to access the screen 152, as discussed above. As shown in the updated screen 152, the statement summary 154 for the parent account 102 is updated to reflect the current balance 104, which may be increased based upon the purchase of the merchandise 166 in FIG. 4 by the subsidiary account holder 164. The screen 152 may also indicate an updated balance 156 for the subsidiary credit card account 155.

Therefore, Casey meets the claim limitations regarding the parent and child tokens as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Gupta et al discloses (US 20090281937 A1): a system, method, and apparatus for processing a purchase transaction includes receiving a purchase request associated with an item of purchase. The purchase request includes sub-account information associated with a sub-account of a credit account. The method further includes associating at least one approved purchase category with the sub-account information, and determining a purchase category of the item. If the purchase category of the item is not in an approved purchase category, the method further includes sending a notification message to an account holder associated with the credit account. Embodiments further include 

Grigg et al (US 20120197793 A1) discloses: Embodiments of the invention allow a primary user to add dependent users to one or more accounts (e.g., shared accounts) of the primary user, in order to control and monitor the transactions made by a dependent user who is authorized to make purchases using the user computer systems that are linked to the primary user's shared account. The shared account can be a credit account, a debit account, a credit line account, a pre-paid account, or any other type of account that can be used to pay for products. In other embodiments of the invention the primary user may be linked to the dependent user account, be it a shared account or the dependent user's own account, in order to receive notification alerts regarding the transactions that the dependent user is trying to make.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf